Citation Nr: 0907977	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
January 1945 to July 1946.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, among other things, denied service connection for 
asbestosis and granted service connection for bilateral 
hearing loss for which a noncompensable rating was assigned.   

In a decision dated in January 2007, the Board denied 
entitlement to service connection for asbestosis and a 
compensable rating for hearing loss.  The Veteran appealed 
the part of the decision that addressed service connection 
for asbestosis to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in March 2008, 
the Court granted a Joint Motion for Remand filed with the 
Court.  The Court returned the issue to the Board for 
compliance with the instructions in the joint motion.  


FINDINGS OF FACT

It has not been shown that the Veteran's asbestosis is 
related to active service. 


CONCLUSION OF LAW

Service connection for asbestosis is not warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Here, in April 2006 and December 2008 
correspondence, the Veteran indicted that he had no further 
evidence to submit to VA. 

Letters dated in June and July 2003 (prior to the August 2003 
initial rating decision), and November 2004 discussed the 
evidence necessary to support the Veteran's claim.  The July 
2003 letter asked the Veteran to submit medical evidence that 
the diagnosis of asbestosis was caused by asbestos and to 
provide information relating to when, where, and how he was 
exposed to asbestos.  He was asked to provide the names of 
other service persons that were with him at the time of 
exposure, and to list other things that may cause cancer 
(cigarettes, chemicals, etc) that he was exposed to while in 
service and after service.  

In the November 2004 letter, the Veteran was asked to provide 
the dates of medical treatment during service, along with the 
name and exact location of the dispensary, hospital, or other 
facility where he received treatment for the claimed 
condition.  He was also asked to provide statements from 
persons who knew him while he was in service and knew of any 
disability he had while he was on active duty; records and 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescription records; and insurance 
examination reports.  The evidence of record was listed and 
he was told how VA would assist him in obtaining additional 
evidence.  He was told of the specific types of evidence that 
might support his claim.

In March 2006, the Veteran was advised of the manner in which 
VA determined disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination was provided in 
May 2006.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


II.  Factual Background

The Veteran's service treatment records (STR's) are negative 
for any complaints, treatment, or diagnosis of asbestos 
exposure, asbestosis, or pulmonary or respiratory 
abnormalities.  The report of a July 1946 separation 
examination indicated that the Veteran's respiratory system, 
bronchi, lungs, pleura, etc. were normal.  His cardio-
vascular system was normal.  Photoflourographic chest x-rays 
were negative.  He was found to be qualified for discharge.

April 1990 correspondence from H. Z. B., M.D., a private 
physician, indicated that the Veteran was evaluated and 
underwent pulmonary function tests, chest radiographs, and a 
CT scan of the chest.  The physician indicated that it was 
his impression that the Veteran had asbestos-related pleural 
disease.  He further stated that based on the present 
information, he could not state within a reasonable medical 
probability that interstitial fibrosis was present. 

In a July 1990 letter to the Veteran's attorney (who 
represented the Veteran as part of a class action law suit 
for an asbestosis claim against his former employer), Dr. B. 
indicated that he was responding to the attorney's request 
for a "final narrative" regarding the findings of on the 
Veteran.  Dr. B. indicated that he examined the Veteran in 
March 1990.  At that time, the Veteran had complaints of pain 
in his right lower posterior thorax, as well as pain in his 
right hip and lower extremity.  The pain in his chest was 
nonpleuritic.  The Veteran denied any history of chest 
trauma, fever, hemoptysis, or weight loss.  He had been short 
of breath for about one year, but could walk several blocks 
without difficulty.  He complained of occasional dysphagia 
with solid food.  His past history was essentially negative.  
He denied a previous history of lung disease.  He smoked 
cigars for about a year and a half in the past, but never 
smoked cigarettes.  He stated that he had worked as a 
millwright and pipe fitter all of his life at Owens Illinois 
and DuPont.  His family history was noncontributory.  

A physical examination was unremarkable except for some fine 
rales in the basis.  In reviewing the results of posterior-
anterior and lateral chest radiographs, CT chest scan, and 
pulmonary function studies, Dr. B. concluded that the Veteran 
had radiographic evidence of asbestos-related pleural 
disease.  He commented that although the plain films 
suggested that a mild degree of interstitial fibrosis was 
present, this could not be confirmed with any degree of 
certainty from the CT scan or the pulmonary function studies 
at that time.  

On July 2003 VA examination, the Veteran stated that he 
occasionally smoked cigarettes, but quit in 1973.  A chest x-
ray revealed hazy density left lateral base with somewhat 
nodular quality.  No old films were available for comparison.  
A follow-up was recommended with attention to that area.  The 
interpreter noted rule out acute infiltrate clinically.   

July 2003 to January 2005 VA outpatient treatment records 
included treatment for coronary artery disease and 
hypertension, upper respiratory infection, 
hypercholesterolemia, gastroesophageal reflux disease, and 
degenerative joint disease in the fingers.  

In July 2003 statement, the Veteran indicated that the WWII 
vessels he served on were highly contaminated with asbestos.  
He claimed that asbestos was used extensively throughout the 
ship in piping, insulation for heat and acoustic noise.  
While he was stationed on board Naval vessels, he was 
subjected to inhalation, ingestion and physical application 
of toxic asbestos fibers without regard to his safety.  He 
contended that there was a nexus between his service and his 
asbestosis.

In his February 2005 substantive appeal, the Veteran reported 
that his military occupational specialty (MOS) was that of 
Seaman.  He indicated that while performing his job duties he 
painted more often than working directly with asbestos, 
however, he was still exposed to asbestos aboard the ship.  
He stated that, in those days, asbestos was used everywhere 
aboard the ship.  He reported that he worked with asbestos in 
the workplace, postservice.  He claimed that the military 
trained him for an occupation in maintenance and repairs, 
which he continued after his military.  He claimed that his 
initial asbestos exposure was in the Navy aboard a ship.  

On May 2006 VA examination, it was noted that the C-file was 
available and reviewed.  The Veteran indicated that his job 
in the Navy was on the first division deck.  He pulled 
watches, worked in the gallery, and also worked in 
incineration.  Postservice, he worked for 13 years in a paper 
mill and 20 years at DuPont as an outdoor machinist.  He 
retired in 1983.  He reported a history of being in 
relatively good health; he did not have any serious medical 
problems other than arthritis.  Approximately five years ago 
he had heart surgery, a triple bypass, but since that time he 
had not been on any cardiac medications and was doing well.  
He felt that he was exposed to asbestos when he incarcerated 
the trash and garbage of the ship he served on while in the 
Navy.  He also felt that he was exposed to asbestos while 
working as an insulator as one of his assigned duties on the 
ship.  He reported that after the military he was employed by 
DuPont and worked on the steam lines.  He believed that the 
majority of any exposure to asbestos occurred when he was 
working on the DuPont job.  He indicated that he had been 
referred to a lawyer and was involved in a class action 
lawsuit for asbestos related claims.  He noted that his 
attorney had sent him to a doctor, where he was diagnosed 
with asbestosis.  He had not heard from that attorney for 
approximately two years.  He indicated that he was not sick 
when he was referred to the attorney; he heard about the 
asbestos related claim through the workplace and sought to be 
evaluated in 1982.  

The Veteran reported that he had an occasional productive 
cough and sputum, but denied hemoptysis.  He reported a 
decreased appetite and a 10 pound weight loss in the last 
year, but did not have any dyspnea, shortness of breath, or 
diagnosis of chronic obstructive pulmonary disease.  He also 
denied being asthmatic or treatment for any lung ailments.  
He stated that he was not on any bronchodilators, was not 
using any inhalers, and was not on any oxygen.  He did not 
have any periods of incapacitation regarding asbestosis or 
lung disease.  He denied any underlying restrictive airway 
disease.  After a physical examination and a chest X-ray, the 
examiner's assessment was that the Veteran had asbestosis.  
The examiner indicated that the Veteran's chest X-ray met the 
diagnosis of asbestosis, but that he did not suffer from any 
of the health problems related to the disorder.  The examiner 
stated that he or she was unable to determine if working in 
the incinerator room would increase the likelihood of a 
diagnosis of asbestosis without resulting in speculation, 
especially considering that the Veteran was involved in a 
class action law suit with a life long industrial employer 
that he claimed gave him asbestosis.    

In an August 2006 statement, the Veteran stated that his job 
duties as a Seaman included painting, scraping, buffing, 
rigging/crane operator, loading/unloading all supplies, deck 
hand, and incinerator watch that included burning debris from 
the engine room that contained asbestos material.  He stated 
that the berthing spaces contained padded asbestos bats that 
were on the steel walls and were wrapped around all piping.  

II.  Criteria

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the Veterans Benefits 
Administration (VBA) Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (hereinafter "M21-1"), 
Part VI, para. 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

M21-1, Part VI, para. 7.21 (October 3, 1997) provides that 
inhalation of asbestos fibers can produce fibrosis and tumor, 
most commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Thus persons with asbestos exposure 
have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer.  
M21-1, Part VI, para 7.21(a).

The applicable section of M21-1 also notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S.  Navy Veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  M21-1, Part 
VI, para. 7.21(b).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical-nexus evidence 
is required in claims for asbestos related disease related to 
alleged asbestos exposure in service. VAOPGCPREC 4-2000.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, para. 7.21; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

IV.  Analysis

In the Joint Motion of March 2008, the parties did not 
dispute the factual background the Board cited in the January 
2007 decision, nor did it dispute the law as applied by the 
Board in January 2007.  Instead, it appears that the Joint 
Motion disputes the Board's factual findings regarding this 
case, which the Board will address below.

The parties of the Joint Motion found that "the Board's 
reasons and bases do not adequately explain why the lay 
testimony provided by the appellant was rejected as 
substantiation of in-service asbestos exposure; this is 
particularly so in light of the fact that the Board did not 
make a credibility determination as to the Appellant and his 
statements."  Joint Motion at page 3.   

The Board notes that although Veteran believed that he was 
exposed to asbestos while he incinerated the garbage and 
trash of the ship, and he generally stated that the WWII 
vessels he served on were highly contaminated with asbestos, 
he did not specifically indicate how, when, or where he was 
exposed to asbestos.  He did not provide the dates and places 
that he was exposed to asbestos in service, his organization 
and rank at the time of each exposure, how he was exposed, 
the names of other service persons who were with him at the 
time of exposure, and what other things that may cause the 
claimed respiratory disability (cigarettes, chemicals, etc.) 
he was exposed to while he was in service and postservice as 
was requested in July 2003 VA correspondence.  The Board has 
considered the Veteran's contentions and finds that there is 
no presumption of asbestos exposure merely as a result of 
having served aboard a ship. See Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  

The Veteran's MOS of Seaman was not one of the major 
occupations that involved exposure to asbestos such as 
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, and military equipment.  M21-1, Part VI, 7.21.  His 
MOS of Seaman, alone, does not indicate a high probability of 
exposure to asbestos.  The Board notes that the Veteran also 
contends that worked with insulation while performing one of 
his duties as a Seaman.  However, there was no corroborating 
evidence to support his contentions.  

Although the Veteran recently stated that he was treated in-
service, in 1945, for asbestos exposure, his STR's are 
completely negative for any such treatment.  His STR's show 
treatment for such ailments as a contusion on his 3rd finger, 
catarrhal fever, or furuncle on the right elbow.  It appears 
logical that had he sought treatment for asbestos exposure in 
1945 as he claimed he did, it would have been documented.  On 
July 1946 separation examination, a history of illnesses 
specifically noted that he had usual childhood disease, 
contusion of the right 3rd finger in 1945 and furuncle of the 
right elbow.  Examinations of the respiratory system, 
bronchi, lungs, pleura and his cardiovascular system were 
normal.  The Board is of the opinion that the contemporaneous 
STR's which weigh heavily against the claim of having in-
service asbestos related treatment have greater probative 
value than the Veteran's reported history many years later.  
See Buchanon v. Nicholson, 451 F.3d 1331 (2006) (the Board 
may weigh the lack of contemporaneous medical records against 
a Veteran's lay evidence, but that the lack of such records 
does not render lay evidence not credible).  The fact that 
the STR's were prepared at the crucial time (i.e. while the 
Veteran was still in service), give the STR's greater 
evidentiary value than a recollection made many years later 
based on a potentially faulty memory.  The STR's were a 
record of objective examination, while the history reported 
to VA and to the VA examiner were potentially biased by the 
possibility of monetary gain.  However, just because a 
Veteran stands to gain monetary benefits from the evidence is 
not enough to ignore a Veteran's testimony.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

But here, there is more than just the absence of STR's or 
personnel records indicating whether or not the Veteran was 
exposed to asbestos in service.  The Board notes that the 
Veteran indicated that he initiated a class action law suit 
claim against his post service employer of 20 years (DuPont) 
for asbestos exposure.  In 1990, he was referred to Dr. B., 
by his class-action lawsuit attorney, in which it was not 
reported at that time that he was exposed to asbestos in the 
military.  Rather, a history was reported of the Veteran 
working all of his life as a millwright and pipefitter at 
DuPont.  The Board finds it significant that approximately 21 
years after he initiated the workplace asbestos related 
claim, he now asserts that he was exposed to asbestos in 
service, and that his currently diagnosed asbestosis was 
related to his in-service exposure.  The decades long 
evidentiary gap between the Veteran's active service, the 
class action law suit for an asbestos related claim against 
his post service employer of 20 years, and the subsequent 
claim of the Veteran having asbestosis as a result of his 
military service, combined with a review of the Veteran's 
STR's, his MOS of Seaman, and the absence of any 
corroborating evidence calls into question the Veteran's 
credibility about the nature of his asbestos exposure and 
raises a logical inference that the Veteran's personal 
interest in obtaining compensation benefits is greater than 
his veracity.  

The Board therefore restates that the objective evidence of 
record does not show that the Veteran was exposed to asbestos 
while serving in the Navy.  Furthermore, the objective 
medical evidence is more credible than the Veteran's 
contentions provided almost sixty years after the fact (and 
with at least 20 years of post service asbestos exposure), 
which were given for the purpose of qualifying for 
compensation benefits.  

Regardless, the question of whether the Veteran was exposed 
to asbestos in service is not the critical issue in this case 
(based on the fact that the Veteran served on active duty 
more sixty years ago, the Board finds that a remand by the 
Board to the RO will never resolve this issue).  The critical 
issue in this case is whether it is at least as likely as not 
that the Veteran's current disorder was caused by his 
military service.  

Here, the parties of the Joint Motion appear to dispute the 
Board's finding that the in May 2006, the VA examiner 
indicated that the Veteran's asbestosis was secondary to his 
post-service occupation.  The Board subsequently noted that 
the VA examiner was unable to determine if working in the 
incinerator room increased the likelihood of a diagnosis of 
asbestosis without resulting in speculation, especially 
considering that the Veteran was involved in a class action 
law suit with a life long industrial employer that, the 
Veteran, himself, claimed gave him asbestosis .  The parties 
of the Joint Motion found that the examiner did not actually 
state that the Veteran's asbestosis was secondary to post-
service exposure, something the Board subsequently 
acknowledged.  The Board has been asked to provide an 
adequate explanation of reasons or bases for its decision.  
Joint Motion at pages 3-4.   

The Board notes that the May 2006 VA examination is the only 
medical opinion of record that addresses the Veteran's 
current asbestosis and his service.  The VA examination 
report noted that the Veteran's claims file was available and 
reviewed.  Before, the examiner provided an opinion, he or 
she noted the Veteran's accounts of asbestos exposure both in 
and out of service.  The examiner found that the Veteran's 
chest x-ray met the criteria of a diagnosis of "Asbestos", 
but that he did not suffer from and of the health problems 
related to this disorder.  (It appears that the examiner 
intended to diagnose the Veteran with asbestosis, rather than 
"Asbestos".)  As previously mentioned the VA examiner 
opined that he or she was unable to determine if working in 
the incinerator room would increase the likelihood of a 
diagnosis of asbestosis without resulting in speculation, 
especially considering that the Veteran was involved in a 
class action law suit with a life long industrial employer 
that he claimed gave him asbestosis.  The Board recognizes 
that the VA examiner ultimately found that any suggestion of 
a relationship between the current disability and an event in 
service was speculative, and finds that medical evidence that 
is only general or speculative in nature is of no probative 
value.  See Bostain v. West, 11 Vet. App. 127 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Furthermore, the Board must look to all facts in this case, 
including the critical fact that the Veteran was able to 
function well for decades after service and that he had, by 
his own admission, significant asbestos exposure after 
service and, based on his own statements and a review of the 
record, limited (if any) exposure to asbestos during service.  
The Board also recognizes the arguments advanced by the 
Veteran that his asbestosis is related to his service, 
including asbestos exposure therein.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
subject to lay observation such as breathing difficulty.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, asbestosis is a 
complex disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions regarding etiology.  
As there is no probative medical evidence that the Veteran's 
asbestosis is related to his service, and the Veteran is not 
competent to provide an opinion relating to the etiology of 
his asbestosis, the Board finds that the weight of the 
evidence is against a finding of a nexus between the 
Veteran's service and his current asbestosis.  

As the evidence preponderates against the claim for service 
connection for asbestosis the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for asbestosis is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


